Case: 17-50267      Document: 00514328132         Page: 1    Date Filed: 01/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50267
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 30, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARK ANTHONY SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-279-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Mark Anthony Sanchez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Sanchez has filed a response suggesting, inter alia, that his guilty
plea was induced by promises outside of the plea agreement and that his
counsel was ineffective. The record is not sufficiently developed to allow us to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50267    Document: 00514328132     Page: 2   Date Filed: 01/30/2018


                                 No. 17-50267

make a fair evaluation of the claims; we therefore decline to consider them
without prejudice to their consideration on collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United States v. Corbett, 742 F.2d
173, 177-78 & n.11 (5th Cir. 1984).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Sanchez’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2